OPINION
By THE COURT
Appellee has filed a motion for rehearing in this case. Inasmuch as Rule 11 of this court provides that no such motion can be made it will be treated as an application for a rehearing.
We find no reason for changing our decision in this case. Upon a careful review of the testimony it appeared clear that there was a direct conflict in the evidence, and that the finding and judgment of the trial court had ample support. For the reasons stated in our previous decision, the application for rehearing is overruled.
CRAIG, PJ, HORNBECK and BARNES, JJ, concur.